DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2 and 4-16 in the reply filed on 10/28/2020 is acknowledged.
Claim 17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2020.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
It contains greater than 1 paragraph.
It is suggested to amend “The invention relates to” to “The invention is” in line 1.
It is suggested to amend “hydrochloride” to “hydrochloric” in line 12.
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
It is suggested to amend “gaz” to “gas” on p. 1, lines 4 and 8.
It is suggested to amend “technic” to “technique” on p. 1, lines 16 and 18.
It is suggested to amend “subsequent” to “subsequently” on p. 1, line 30.
It is suggested to amend “hydrochloride” to “hydrochloric” on p. 2, line 23 and p. 3, line 4.
It is suggested to amend “dried coated” to “dried, coated” on p. 2, line 29 and p. 3, line 10.
It is suggested to amend “10” to “10%” on p. 5, line 8.
It is suggested to amend “acetyacetone” to “acetylacetone” on p. 15, line 2.  
Appropriate correction is required.

The use of the terms “Micromeritics 3Flex Surface Characterization” and “TRACE 1300”, which are trade names or marks used in commerce, have been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1, 2, 4, 7-11, 13, and 15-16 are objected to because of the following informalities:  
In order to ensure proper antecedent basis, it suggested to remove “having OH groups at its surface” in claim 1, line 11.
It is suggested to amend “,” to “;” at the end of each step a) through f) in claim 1.
It is suggested to add “and” at the end of step e) in claim 1, line 12.
In order to ensure proper antecedent basis, it is suggested to include “providing a coated support” at the end of line 11 in claim 1.
In order to proper antecedent basis, it is suggested to include “providing a dried, coated support” at the end of line 12 in claim 1.
It is suggested to amend “hydrochloride” to “hydrochloric” in claim 1, line 7.
It is suggested to amend “comprise” to “comprising” in claim 1, line 14.
It is suggested to amend “dried coated” to “dried, coated” in claim 1, line 13.
It is suggested to remove “(2)” in claim 1, line 15 and claim 11, line 2.
In order to ensure proper antecedent basis for claim 7, it suggested to amend “organic acid or hydrochloric acid” to “organic acid and/or hydrochloric acid” in claim 1, line 7.
It is suggested to remove “inclusive” from claim 4, line 2.
It is suggested to amend “mixture” to “mixtures” or “a mixture” in claim 7, line 3.
It is suggested to amend “50 mol,” to “50 mol” in claim 7, line 5.
It is suggested to include “and” at the end of line 7 in claim 8.
It is suggested to amend “claim 1 wherein” to “claim 1, wherein” in claim 2, line 1 and claim 9, line 1.
It is suggested to amend “claim 9 wherein” to “claim 9, wherein” in claim 10, line 1.
It is suggested to amend “claim 12 wherein” to “claim 12, wherein” in claim 13, line 1.
It is suggested to remove “(3)” in claim 15, line 2 and claim 16, line 1.
In order to ensure proper antecedent basis, it is suggested to amend “layer” to “the catalytic layer” in claim 16, line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “preferably” in claim 1, line 15 is a relative term which renders the claim indefinite. The term “preferably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “preferably” makes it unclear whether the claim is further limited to creating OH groups on the surface only by immersing the support in a piranha solution. The examiner interprets the limitation “preferably by immersing support in a piranha solution” to mean that any process that results in OH groups on the surface of the support may be used. Clarification is requested.
Claims 2-16 are rejected by virtue of dependency on claim 1.

Claim 5, line 2 states “independently from each other”, but it is unclear what “independently from each other” means, e.g. solvents S1 and S2 cannot be the same C1-C4 alcohol; solvents S1 and S2 can be the same C1-C4 alcohol but belong to different solutions, etc. The examiner interprets the limitation as “solvents S1 and S2 are chosen among C1-C4 alcohols and may be the same alcohol but may not be in the same solution”. Clarification is requested.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation “between 1 and 50 nm”, and the claim also recites “centered at around 8 nm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The term “around” in claim 16 is a relative term which renders the claim indefinite. The term “around” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “around” makes it unclear what diameter the pores should be centered at, i.e., “around 8 nm” could mean lower than 8 or greater than 8 and there is no range defining how broad lower or higher may be. Clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 8, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (WO 2010/151231 A1) (Lim), in view of Li et al. (“Effect of surfactants on the aggregation and stability of TiO2 nanomaterial in environmental aqueous matrices”, 2017) (Li) and in view of evidence by Chen et al. (“Acid/Base-Treated Activated Carbons: Characterization of Functional Groups and Metal Adsorptive Properties”, 2003) (Chen).

In regards to claim 1, Lim teaches the synthesis of N-TiO2/AC composites comprising activated carbon (AC) as a support (Lim, [0079-0080]) and catalytic gel coating (Lim, [0086]) (i.e., solid catalyst comprising a support coated with a catalytic layer), the process comprising the following steps:
Titanium tetraisopropoxide (TTIP) dissolved in absolute ethanol and denoted as Solution A (Lim, [0081]) (i.e., preparing a solution A by dissolving alkoxide and/or chloride precursors of at least one metal selected in the group consisting of Ti, Zr, Fe, Zn, Nb, V, and Ce in a solvent S1 having a coefficient lower than 1 and containing less than 5% by volume of water with regards to the total volume of said solvent S1);
Absolute ethanol was acidified with HCl and this solution denoted as Solution B (Lim, [0082]) (i.e., preparing a solution B containing an organic acid or hydrochloric acid (HCl) in a solvent S2 having a partition coefficient lower than 5);
Solution B was added dropwise to Solution A under vigorous stirring (Lim, [0083]) (i.e., mixing solution A and solution B together, thereby containing a washcoat solution C);
Pre-treated powdered AC was immersed in the slurry suspension (Lim, [0085]) (i.e., dip-coating the support into the washcoat solution C);
The gel-coated AC precipitates were recovered and vacuum-dried (Lim, [0086]) (i.e., drying the coated support obtained in step d));
Vacuum-dried samples were calcined using a tube furnace (Lim, [0087]) (i.e., calcinating the dried, coated support obtained in step e));
Said process further comprising pretreating powdered AC in an NaOH solution (Lim, [0080]). 
Although Lim does not explicitly state creating OH groups at the surface of the support, pretreating the AC powder in an NaOH solution creates OH groups at the surface of the support, as evidenced by Chen (treating activated carbons with NaOH causes an increase in the content of hydroxyl groups; Chen, Abstract). Therefore, the process of Lim necessarily comprises before step a), a step a1) of creating OH groups at the surface of the support.
Further, although Lim does not explicitly state that absolute ethanol, used as the solvent in Solution A and Solution B (i.e. S1 and S2), contains less than 5% by volume of water and has a partition coefficient lower than 1 in step a) or lower than 5 in step b), absolute ethanol is known to have between 99-100% ethanol which is lower than 5% by volume of water, and it is taught in the instant disclosure that ethanol is the preferred solvent for S1 and S2 due to its low partition coefficient (Specification, p. 6, lines 7 and 11; p. 9, lines 22-23). Therefore, the solvent in Lim for Solutions A and B would necessarily have a partition coefficient lower than 1. 

However, Lim does not explicitly state solution A and/or solution B further containing a surfactant. 
With respect to the difference, Li teaches the effect of surfactants on the aggregation and stability of TiO2 nanomaterial in environmental aqueous matrices (Li, Title). Li specifically teaches ionic sodium dodecyl sulfate (SDS) added to a suspension of TiO2 (Li, p. 177, 2.4. Effect of surfactants on the aggregation and sedimentation of nano-TiO2).
As Li explicitly states, SDS surfactant can remarkably reduce the aggregation of nano-TiO2 and stabilize the aggregate (Li, p. 176, Highlights).
Li is analogous art as it is drawn to TiO2 nanomaterial (Li, Title).
In light of the motivation to include a surfactant as disclosed by Li, it therefore would have been obvious to one of ordinary skill in the art to have modified the process of Lim by adding an SDS surfactant to solution A or solution B in order to reduce the aggregation of nano-TiO2 and stabilize the aggregate, and thereby arrive at the claimed invention.

In regards to claim 5, Lim, in view of Li, teaches the process according to claim 1, wherein ethanol (i.e. a C2 alcohol) is the solvent in Solution A and Solution B (Lim, [0081-0082]) (i.e., the solvent S1 and the solvent S2 are independently from each other chosen among C1-C4 alcohols).

In regards to claim 8, Lim, in view of Li, teaches the process according to claim 1, wherein the surfactant is SDS (i.e. an anionic surfactant) and is in solution at a concentration of 80 mg/L or 0.08 g/L and TiO2 is in solution at a concentration of 50 g/mL or 0.05 g/L (Lim, p. 177, 2.3. Adsorption Study). The molar mass of SDS is 288.38 g/mol and the molar mass of TiO2 is 79.87 g/mol. Therefore, there are 0.000277 mol/L of SDS and 0.000626 mol/L of TiO2 which is a ratio of 0.44 mol SDS to 1 mol TiO2, which falls within the claimed range (i.e., wherein the surfactant in solution B is chosen among: cationic surfactants at a molar ratio of from 0.01 to 1 mol per 1 mol of metal(s), anionic surfactants at a molar ratio of from 0.01 to 1 mol per 1 mol of metal(s), neutral surfactants at a molar ratio of from 0.01 to 20 mol per 1 mol of metal(s)).

In regards to claim 15, Lim, in view of Li, teaches the process according to claim 1, wherein a coating up to 100 nm thickness was possible, which falls within the claimed range (Lim, [00113]) (i.e., the thickness of the catalytic layer is comprised between 50 nm to 1 mm).

In regards to claim 16, Lim, in view of Li, teaches the process according to claim 1, wherein the predominant pore size was about 3.8 nm (Lim, [00110]) (i.e., the layer has pores having average diameters measured by ellipsometry comprised between 1 and 50 nm, and centered at around 8 nm).
Although Lim does not specifically state that the average pore diameters were measured by ellipsometry, it would be obvious to one of ordinary skill in the art to use a known means of measurement to accurately measure the pore diameters.   

Claims 2, 4, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lim, in view of Li, as applied to claim 1 above, and further in view of Gnatyuk et al. (“Design and Photocatalytic Activity of Mesoporous TiO2/ZrO2 Thin Films”, 2005) (Gnatyuk).

In regards to claim 2, Lim, in view of Li, teaches the process according to claim 1, but does not explicitly disclose wherein step a) further comprises dissolving in solution A, a complexing agent of at least one metal having a partition coefficient lower than 5, said complexing agent being present in solution A at a molar ratio of from 0.1 to 5 mol per 1 mol of metal(s). 
With respect to the difference, Gnatyuk teaches design and photocatalytic activity of mesoporous TiO2/ZrO2 thin films (Gnatyuk, Title). Gnatyuk specifically teaches using acetylacetone (acac) ads a complexing agent (Gnatyuk, p. 498, Sample Preparation). In the instant disclosure, the complexing agent is disclosed to be preferably acetylacetone (Specification, p. 4, lines 8-9), and therefore acetylacetone necessarily has a partition coefficient lower than 5. Further, the molar ratio of acac to Ti and Zr in the solution is 0.5 mol of acac to 1 mol of metals (Gnatyuk, p. 498, Sample Preparation), which falls within the claimed range.
As Gnatyuk explicitly states, acac is used to control the hydrolysis/condensation reaction rates and to prevent precipitation of the oxides (Gnatyuk, p. 498, Sample Preparation).
Gnatyuk is analogous art as it is drawn to photocatalytic TiO2 thin films dip-coated on a substrate (Gnatyuk, Title; p. 498, Sample Preparation).
In light of the motivation of including a complexing agent as disclosed by Gnatyuk, it therefore would have been obvious to one of ordinary skill in the art to modify the process of Lim by incorporating acac as a complexing agent in solution A in a molar ratio of 0.5 mol to 1 mol of metals in order to control the hydrolysis/condensation reaction rates and to prevent precipitation of the oxides, and thereby arrive at the claimed invention. 

In regards to claim 4, Lim, in view of Li, teaches the process according to claim 1, but does not explicitly disclose wherein the total concentration of metal(s) in washcoat solution C is between 0.1 and 3 M inclusive.
With respect to the difference, Gnatyuk teaches the molar ratios of Ti(OPr)4 to Zr(OPr)4 to the solvents H2O and C2H5OH (i.e. ethanol) is 1-0.7:0-0.3:10:41, respectively (Gnatyuk, p. 498, Sample Preparation). Based on the molar ratios, the number of moles of metal in solution are 1 mol Ti + Zr. The volume of the solution based on the molar ratios is calculated to be 2.59 L (i.e. 41 mol ethanol, wherein ethanol has a molar mass of 46.06 g/mol and a density of 789 g/L, dividing the density by the molar mass gives 17 mol/L ethanol, and then dividing the 41 mol ethanol by the 17 mol/L concentration gives 2.41 L of ethanol; and 10 mol water, with a molar concentration of 55 mol/L results in 0.18 L in the solution; the total is then 2.41 L + 0.18 L = 2.59 L). Therefore, the molar concentration of metals in the solvent would be 1 mol/2.59 L = 0.39 mol/L (i.e. M), which falls within the claimed range. 
As Gnatyuk explicitly states, the amount of TiO2 and ZrO2 effects the surface area of the coating (Gnatyuk, Abstract), and therefore the concentration would necessarily affect the surface area of the coating. 
In light of the motivation of having the molar concentration of metals in solvent be 0.39 mol/L as disclosed by Gnatyuk, it therefore would have been obvious to one of ordinary skill in the art to modify the concentration of metals in the mixture of solution A and B to be 0.39 mol/L in Lin in order to have the optimum surface area of the coating, and thereby arrive at the claimed invention.

In regards to claim 9, Lim, in view of Li, teaches the process according to claim 1, wherein titanium tetraisopropoxide (i.e. an alkoxide) is used as the titanium precursor in solution A (Lim, [0081]). 
However, Lim, in view of Li, does not explicitly state an alkoxide/chloride precursor of Zr in addition to Ti.
With respect to the difference, Gnatyuk teaches titanium and zirconium tetra(isopropoxides) as metal sources for the synthesis of TiO2/ZrO2 mesoporous films (Gnatyuk, p. 498, Sample Preparation). 
As Gnatyuk explicitly states, the addition of ZrO2 into the TiO2 matrix retarded sintering of the films (Gnatyuk, Abstract).
In light of the motivation of including zirconium alkoxides in order to form zirconium oxides in the TiO2 matrix as disclosed by Gnatyuk, it would have been obvious to one of ordinary skill in the art to modify the solution A in Lim to include the zirconium tetra(isopropoxide) in Gnatyuk in order to retard sintering of the films, and thereby arrive at the claimed invention.

In regards to claim 10, Lim, in view of Li and Gnatyuk, teaches the process according to claim 1, wherein the molar ratio of Ti is 0.7-1 (i.e. 70-100%) and the molar ratio of Zr is 0-0.3 (i.e. 0-30%) (Gnatyuk, p. 498, Sample Preparation), which overlap with the ranges of the presently claimed (i.e., the molar ratio of Ti is from 60 to 90% and the molar ratio of Zr is from 1 to 40% on the basis of the total number of mol Ti+Zr). 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Li as applied to claim 1 above, and further in view of Crisan et al. (“Crystallization study of sol-gel un-doped and Pd-doped TiO2 materials”, 2008) (Crisan).

In regards to claim 6, Lim, in view of Li, teaches the process according to claim 1, but does not explicitly disclose wherein solution A further comprises a transition metal precursor such as Co, Cu, Mn, Ni, V, Nb, Au, Pt, Pd, Ru, Fe, Ag, or a mixture thereof, at a weight fraction of from 0.1 to 30 wt% of the total weight of metal oxide present in the layer obtained after step f). 
With respect to the difference, Crisan teaches Pd-doped TiO2 materials (Crisan, Title). Crisan specifically teaches Pd-doped TiO2 formed from palladium and titania precursors in absolute ethanol, wherein the samples contained 0.5wt% and 1 wt% Pd related to TiO2 (Crisan, p.2549, 2. Experimental), which falls within the claimed range. 
As Crisan explicitly states, the presence of Pd affects the density and crystallite size of the films (Crisan, p. 2554, 4. Conclusions).
In light of the motivation of doping TiO2 with Pd as disclosed by Crisan, it would therefore have been obvious to one of ordinary skill in the art to modify the solution in Lim to include Pd in 0.5 to 1 wt% based on the total amount of TiO2 in order to achieve the optimal density and crystallite size of the coating, and thereby arrive at the claimed invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Li as applied to claim 1 above, and further in view of Ranganayaki et al. (“Preparation and Characterization of Nanocrystalline TiO2 Thin Films Prepared by Sol-Gel Spin Coating Method”, 2014) (Ranganayaki).

In regards to claim 7, Lim, in view of Li, teaches the process of claim 1, wherein 3 mL of HCl were used in Solution B and 4 mL of TTIP (i.e. metals) were dissolved in Solution A (Lim, [0081-0082]). HCl (37%) has a density of 1.18 g/cm3 and a molecular weight of 36.46 g/mol. Multiplying by the density and dividing by the molecular weight results in 0.097 mol of HCl in Solution B. TTIP has a density of 0.96 g/cm3 and a molecular weight of 284.21 g/mol, which following the same calculation as for HCl results in 0.014 mol of TTIP in Solution A. The molar ratio of HCl to TTIP is then 0.097 mol:0.014 mol or 6.93 mol:1 mol, which falls within the claimed range (i.e. HCl is present in solution B at a molar ratio of from 0.1 to 50 mol of HCl per 1 mol of metal(s).
However, Lim, in view of Li, does not explicitly state wherein the organic acid in Solution B is selected from the group consisting of formic acid, acetic acid, propanoic acid, butanoic acid and mixtures thereof, and is present in solution B at a molar ratio of organic acid of from 0.1 to 50 mol per 1 mol of metal(s).
With respect to the difference, Ranganayaki teaches the preparation and characterization of nanocrystalline TiO2 thin films prepared by sol-gel spin coating method (Ranganayaki, Title). Ranganayaki specifically teaches 1.5 mL of TTIP dissolved in a solution of ethanol and varying volumes of acetic acid (0.1 mL, 0.2 mL, and 0.3 mL) (Ranganayaki, Abstract; Table 1). The number of moles 1.5 mL of TTIP corresponds to is 0.0051 mol (molar mass: 284.28 g/mol; density: 0.96 g/mL). The number of moles 0.1 mL, 0.2 mL, and 0.3 mL of acetic acid corresponds to 0.0017 mol, 0.0035 mol, and 0.0052 mol, respectively (molarity: 17.4 mol/L or 0.0174 mol/mL). Therefore, the molar ratios of acetic acid to TTIP (metal) are 0.0017 mol: 0.0051 mol (i.e. 0.333:1), 0.0035 mol: 0.0051 mol (i.e. 0.686:1), and 0.0052 mol:0.0051 mol (i.e. 1.02:1), which fall within the claimed range.
As Ranganayaki explicitly states, acetic acid is added to ethanol to stabilize it (Ranganayaki, Abstract). 
Ranganayaki is analogous art as it is drawn to the preparation of TiO2 thin films using a coating method and TTIP as a titanium precursor (Ranganayaki, Title; Abstract).
In light of the motivation of adding acetic acid to solution B as disclosed by Ranganayaki, it would have been obvious to one of ordinary skill in the art to have modified the process of Lim by adding acetic acid to Solution B in order to stabilize the ethanol, and thereby arrive at the claimed invention.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Li as applied to claim 1 above, and further in view of Boissiere et al. (“Porosity and Mechanical Properties of Mesoporous Thin Films Assessed by Environmental Ellipsometric Porosimetry”, 2005) (Boissiere).

In regards to claim 11, Lim, in view of Li, teaches the process according to claim 1, but does not explicitly disclose step d) of dip-coating the support in solution C is carried out at a speed rate comprised between 0.1 to 1000 mm/min at a relative humidity (RH) of from 30 to 80%.
With respect to the difference, Boissiere teaches the porosity and mechanical properties of mesoporous thin films assessed by environmental ellipsometric porosimetry (Boissiere, Title). Boissiere specifically teaches films were dip coated at a withdrawal speed of 2.7 mm s-1 and left for rest 10 min in a 50% relative humidity (RH) atmosphere, which falls within the claimed range (Boissiere, p. 12363, Experimental Section). The dip-coating speed of 2.7 mm s-1 is equal to 162 mm/min, which falls within the claimed range.
As Boissiere explicitly states, this experimental protocol (i.e. dip coating speed and relative humidity) was followed to obtain films with cubic mesostructures, optical homogeneity, and transparency (Boissiere, p. 12363, Experimental Section).
Boissiere is analogous art as it is drawn to the dip coating of mesoporous thin films (Boissiere, Title).
In light of the motivation to have a dip-coating speed between 0.1 and 1000 mm/min at a relative humidity of from 30 to 80% as disclosed by Boissiere, it therefore would have been obvious to one of ordinary skill in the art to modify the process of Lim, in view of Li, by using the dip-coating speed and relative humidity of Boissiere in order to obtain films with cubic mesostructures, optical homogeneity, and transparency, and thereby arrive at the claimed invention.

In regards to clam 14, Lim, in view of Li, teaches the process according to claim 1, wherein the vacuum-dried samples were calcined using a tube furnace at 400 °C for 2 hours (Lim, [0087]). 
However, Lim does not explicitly state a 0.1 to 5 °C/min ramp between ambient and the target temperature.
With respect to the difference, Boissiere teaches 5 °C/min as a gradient during calcination (Boissiere, p. 12363, Experimental Section). 
As Boissiere explicitly states, the calcination process, which includes the 5 °C/min, removes organic parts (Boissiere, p. 12363, Experimental Section).
In light of the motivation to ramp up the temperature at 5 °C/min as disclosed by Boissiere, it therefore would have been obvious to one of ordinary skill in the art to have modified the calcination process of Lim to include ramping the temperature up at 5 °C/min in order to remove organic parts, and thereby arrive at the claimed invention.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Li as applied to claim 1 above, and further in view of Yeung et al. (US 7,144,840 B2) (Yeung).

In regards to claim 12, Lim, in view of Li, teaches the process according to claim 1, wherein the gel-coated AC particles were vacuum-dried at room temperature (27 °C + 2 °C) (Lim, [0086]), which falls within the claimed range (i.e., step e) of drying the support coated with solution C obtained in step d) comprises at least one step of drying at a temperature comprised between 10 and 200°C).
However, Lim does not explicitly state that the drying takes place for between 0.1 and 24 hours.
With respect to the difference, Yeung teaches TiO2 material and coating methods thereof (Yeung, Title). Yeung specifically teaches microwave treatment and drying to obtain a coating paste wherein the heating in a microwave takes place for 20 minutes (Yeung, Col. 6, Example 4).  
As Yeung explicitly states, the microwave heating (i.e. a form of drying) takes place for 20 minutes to crystallize and grow titanium dioxide and then drying in an oven takes place to remove remaining trace water (Yeung, Col. 6, Example 4).
Yeung is analogous art as it is drawn to TiO2 coatings with titanium isopropoxide as the titanium precursor (Yeung, Abstract; Col. 6, Example 1).
In light of the motivation of drying the coated catalyst support for a time of at least 20 minutes as disclosed by Yeung, it would have been obvious to one of ordinary skill in the art to modify the process of Lim, in view of Li, to include drying for at least 20 minutes in a microwave in order to crystallize and grow the titanium dioxide followed by drying in an oven in order to remove trace water, and thereby arrive at the claimed invention. 

In regards to claim 13, Lim, in view of Li and Yeung, teaches the process according to claim 12, wherein the microwave heating and drying take place sequentially (Yeung, Col. 6, Example 4) (i.e. several steps (e) of drying are carried out). Further, as the time interval as claimed may be 0.1 (i.e. 6 minutes) to 48 hours in between drying steps, it is reasonable to assume that a transfer time between the microwave and the oven of between 1 and 10 minutes would occur which would overlap with the claimed range. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catriona Corallo whose telephone number is (571)272-8957. The examiner can normally be reached Monday-Friday, 8am-5pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on (571)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M.C./Examiner, Art Unit 1732                                                                                                                                                                                                        
/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        December 1, 2022